Citation Nr: 0004174	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for patellofemoral 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney John E. Howell


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to July 
1983.

This case originally came before the Board of Veterans' 
Appeals (Board) from an appeal of a rating decision by the 
St. Petersburg. Florida, Regional Office (RO) of the 
Department of Veteran Affairs (VA), in which the RO declined 
to increase the disability rating for service connected right 
patellofemoral syndrome above 10 percent.  In a January 1999 
decision, the Board denied the veteran's increased rating 
appeal.  The veteran then appealed the case to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a Joint Motion for Remand, the Court vacated the Board's 
decision in August 1999, and remanded the case for further 
consideration by the Board. 

The Board notes that the veteran, through his private 
attorney, submitted a December 1999 statement to the Board in 
which he claimed on page 6 of the statement that he twisted 
and injured his left knee because he was favoring his service 
connected right knee, and that this left knee injury is the 
subject of a secondary service connection claim.  This issue 
is not before the Board, and thus it is referred to the RO 
for appropriate action.  The Board also notes that the 
veteran has raised the possible issue of additional right 
knee disability due to arthritis.  As the following remand 
instructions will elaborate, the Board requests that the RO 
consider a separate service connection claim for arthritis of 
the right knee, if the requested medical examination and 
opinion reveals the existence of arthritis that is not the 
result of patellofemoral syndrome, but which the examiner 
believes to be connected to the veteran's active military 
service.  Thus, the Board refers this separate issue to the 
RO conditioned on the outcome of the follow-up right knee 
examination.      






REMAND

As previously referenced, the veteran and VA submitted a 
Joint Motion for Remand of the veteran's right knee increased 
rating claim following the veteran's appeal of the Board's 
January 1999 denial of the veteran's right knee increased 
rating claim.  The Court has ordered the remand of the case, 
consistent with this Joint Motion.  The parties have agreed 
that the veteran's claim needs a further assessment of the 
limitation of motion and functional loss of the right knee 
due to pain, in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The parties 
have also acknowledged that VA medical progress notes from 
September and November of 1996 indicate the presence of right 
knee arthritis, while X-ray evidence from the March 1998 VA 
examination reveals no evidence of right knee arthritis.  The 
Board finds it necessary to clarify this seemingly 
contradictory evidence.  See 38 C.F.R. § 4.2 (1999).  The 
parties have also agreed that further analysis is required to 
assess whether the veteran's right knee disability markedly 
interferes with his employment or attempts to obtain gainful 
employment so as to require an extraschedular rating pursuant 
to 38 C.F.R. § 3.321 (b)(1) (1999).   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his right knee 
condition from April 1998 to the present.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for his right knee condition 
since April 1998, and not previously 
received on record.  

3.  The RO should afford the veteran the 
opportunity for a VA examination of his 
right knee disability.  The examination 
report should include an opinion 
regarding the nature of the 
patellofemoral syndrome disorder and the 
extent of the veteran's right knee 
disability due to this disorder, 
including an assessment of the functional 
loss due to pain.    

4.  The examination should also include 
an X-ray examination of the right knee to 
determine the existence of any current 
arthritis condition, in light of previous 
medical evidence both supporting and 
refuting the presence of right knee 
arthritis.  If arthritis is detected, the 
examiner should provide an opinion as to 
whether the arthritis condition is 
related to the service connected 
patellofemoral syndrome, or if not 
related, whether the arthritis is 
otherwise related to the veteran's 
service.  The examiner must provide the 
factual and medical bases for such an 
opinion.  The claims folder must be made 
available to the examiner prior to this 
examination.

5.  As part of this same examination, the 
examiner should assess the veteran's use 
of a right knee brace, and render an 
opinion as to whether this brace is being 
prescribed for functional or protective 
purposes.  Functional use of the brace 
would be to supplement or replace the 
function of a major ligament or ligaments 
required for stability.     

6.  The RO should then readjudicate the 
veteran's increased rating claim for his 
service connected right patellofemoral 
syndrome, with consideration given to all 
of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  If the 
claim is denied in any respect, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






